WALLACE, JUDGE:
The claimant filed its claim in the amount of $4,000.00 for services rendered the respondent. The claimant entered into a contract with the respondent to make a feasibility study for an activity center at Twin Falls State Park, maintained and operated by the respondent. The study was to be divided into four phases, the claimant to be paid $5,000.00 upon the completion of each phase. Although the contract provided for a completion date of June 30, 1977, claimant was directed to finish by the end of February, 1977, so that appropriate legislation could be presented to the legislature for approval and funding *190of the project. In an effort to meet the deadline imposed by the respondent, the claimant worked on all phases of the com tract.
By letter dated February 10, 1977, David C. Callaghan, respondent’s director, advised the claimant that the respondent did not desire to complete the study and cancelled the contract. No reasons were given for the cancellation of the contract.
After the contract was cancelled, the respondent had no further contact with the claimant, and the claimant filed this claim for services rendered.
Respondent contends that no single phase of the contract was completed, and there was insufficient work performed to justify the compensation claimed by the claimant.
To support the amount of the claim, the claimant introduced, as its Exhibits Nos. 3 and 4, sheets showing the percentage of work performed on each phase of the contract and the compensation claimed.
The record establishes that the claimant attempted to complete the contract with the respondent only to have it can-celled. It does not disclose the specific reasons for the termination. The Court finds that the respondent breached the contract and that the claimant is entitled to be compensated for the services rendered the respondent. Accordingly, the Court makes an award of $4,000.00 to the claimant.
Award of $4,000.00.